Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 12/2/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1 and the cancellation of claims 4-5.  Claims 1-3, 6-9 are pending with claim 9 withdrawn from consideration.
Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically addressed in the prior art rejection that follows.
As for the arguments as it relates to the carrier gas being mixed by H2 as the main component, the N2 gas, and the Ar gas, the examiner notes that the claims do not require any mixing only that the carrier gas includes H2 as the main component.  As set forth by the examiner, the use of H2 alone would meet this requirement (i.e. atleast one of H2 and H2 -as the only carrier gas is necessarily the main component).  Additionally, and while not specifically required by the claims, Khandelwal explicitly disclose the combination of gases (i.e. mixture) and using H2 with another gas and determining the relationship (i.e. H2 as main component) would have been obvious as predictable of selecting from a finite number of predictable solutions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20090053893 by Khandelwal taken with US Patent 6936538 by Byun alone or with US Patent Application Publication 20120199887 by Chan et al.
Khandelwal discloses a film forming method comprising:
6 gas while supplying a carrier gas into a processing container in a state in which the substrate is heated to a first temperature within the processing container maintained in a depressurized state (0044-0046, 0037);  
and forming a main tungsten film on the initial tungsten film by supplying a 
tungsten-containing gas and a reducing gas for reducing the tungsten-containing gas into the processing container in a state in which the substrate is heated to a second temperature higher within the processing container maintained in the depressurized state (0043, 0051-0052).
	Khandelwal discloses the main tungsten deposition by CVD; however, fails to disclose the ALD process.  However, Byun, also disclosing the tungsten nucleation layer followed by the bulk deposition and discloses using ALD for both the nucleation layer and the bulk layer (see claims 19 and 22, columns 7 and 8). Therefore, taking the references collectively it would have been obvious to have used ALD for the bulk deposition as such is taught by Byun as a known and suitable method for bulk tungsten deposition.  Byun also discloses bulk tungsten can be deposited by either CVD or ALD and thus obvious.   The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	As for the first temperature being lower than the second temperature, Byun discloses the temperature conditions are a result effective variable, directly affecting the amount of tungsten deposited (Figure 8 and accompanying text) and discloses the desire to increase deposition rate so as to increase throughput for the bulk deposition (see e.g. column 8, lines 18-20) and therefore, taking the reference for its entire teaching it would have been obvious as predictable to increase the temperature for the subsequent tungsten deposition as predictable results will follow (i.e. increase the deposition rate and thus reduce throughput).
	At the very least, the examiner cites here Chan which discloses lower temperatures for nucleation layer (0074) and higher temperatures for the bulk deposition (0082) and therefore taking the references collectively it would have been obvious to have used the temperatures as suggested by Chan as such would provide predictable and successful results.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
	Khandelwal discloses the carrier gas comprises at least one selected from the group of an H2 gas, an Ar gas, and an N2 gas (0028), using hydrogen gas would encompass the main component being H2.  Byun discloses the benefits of hydrogen carrier and thus using such would have been obvious (column 8, lines 33-40).
	Claim 2:  Byun discloses 200C (column 7, lines 50-55) and Chan discloses a temperature of 200C (0074) and therefore the claimed range which overlaps the range of the prior art is obvious.
	Claim 3:  Khandelwal discloses selecting a carrier gas and such would necessarily be based on an undefined or unclaimed relationship between the carrier gas and a film forming rate (i.e. this is a result of the carrier gas and therefore the selection of any carrier gas will be based on a film forming rate of that carrier gas because a film forming rate exists).    A review of the specification illustrate the relationship can be a mathematical formula, but no formula is claimed and therefore it is the examiner’s position that any carrier gas will have a undisclosed mathematical formula as a relationship to the forming rate.  Additionally, Byun discloses 
	Claim 6:  Khandelwal discloses depositing tungsten onto titanium containing layers and using such would have been obvious as predictable (0040).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.